Citation Nr: 1222239	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to April 1994.

This apppeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commony referred to as a Travel Board hearing.  At the outset of the hearing, he clarified that he was revoking the power of representation that was previously in favor of Alpha Veterans Disability Advocates and electing to have the Disabled American Veterans (DAV) represent him, instead.  The DAV representative also filed the necessary paperwork (VA Form 21-22) confirming this election and change of representation.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions, but none of which apply here.  38 C.F.R. § 14.631(e)(1) (2011).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  The Veteran also submitted additional evidence during his hearing and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), although it appears this evidence is duplicative of evidence that was already in the file.  38 C.F.R. §§ 20.800, 20.1304.

Nevertheless, as the claims require further development before being decided on appeal, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Although the Board sincerely regrets the additional delay that will result from this remand of these claims, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in service if manifested to a degree of 10 percent or more disabling within one year of the Veteran's separation from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

As for claims specifically for hearing loss, it must be of a certain level of severity to be considered a ratable disability.  In particular, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he routinely was exposed to very loud noises during his service in his military occupational specialty (MOS) as a water treatment specialist, especially from the water treatment equipment he had to use.  During his hearing, he presented a copy of an audiogram from service, dated in July 1989, which, although not reflecting a ratable hearing loss disability as determined by 38 C.F.R. § 3.385, nonetheless shows his hearing loss profile was H1 and that he routinely was exposed to hazardous noise.  He and his representative maintained there were elevated decibel readings during service due to that noise exposure that later progressed and eventually resulted in current hearing loss.  They indicated the Veteran had marginal hearing loss during service, but now has significant hearing loss, evidencing the progressive decline in his hearing over time since service.  Although they did not believe this July 1989 report was already of record, particularly at the time of a March 2009 VA compensation examination, it was in fact contained in the service treatment records (STRs).

As concerning that March 2009 VA compensation examination, on the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
35
30
LEFT
15
20
15
35
30

The speech recognition scores per the Maryland CNC word list were 84 percent in the right ear and 96 percent in the left ear.

Thus, the results of that evaluation show the Veteran has a ratable hearing loss disability as concerning his right ear, according to the threshold definition of 38 C.F.R. § 3.385, but does not also regarding his left ear, although he also nearly does in this other ear.  It is not required, however, that a hearing loss disability according to the standards of § 3.385 be demonstrated during service, including at time of discharge or even during the one-year presumptive period following service allowing for the initial manifestation of sensorineural hearing loss, only that the Veteran instead currently meet these standards or have at least at some point since the filing of his claim to have a ratable disability.  And service connection is possible if this current hearing loss disability can be adequately linked to his military service, as opposed to intercurrent causes or unrelated factors.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).


Here, though, the VA compensation examiner that was asked to comment on this determinative issue of causation determined the pattern of hearing loss the Veteran has is not typical of noise-induced hearing loss.  This examiner also pointed out that the claims file contained no complaints of hearing loss or tinnitus, that is, apparently until the filing of these claims.

The Veteran and his representative steadfastly dispute this notion, reiterating that the audiogram in service and hearing loss profile of H1 are prima facie evidence there was indeed some hazardous noise exposure in service and consequent hearing loss, so the reason for and time of inception of this claimed disability.  They maintain that even the hearing loss in the left ear has worsened since service.  In addition, they claim the Veteran told the VA examiner that his tinnitus had been "over slightly", so the examiner mistakenly thought it was entirely nonexistent.  To the contrary, however, the Veteran maintains he still has tinnitus and that, like his hearing loss, it began during his service as a result of the noise exposure.  

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus like this ringing, buzzing, roaring, or clicking sound mentioned.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

The Veteran was provided the VA compensation examination mentioned to assess whether he has sufficient hearing loss in either ear, or both, to be considered a ratable disability by VA standards (i.e., according to 38 C.F.R. § 3.385) and for a medical nexus opinion concerning the nature and etiology of any current hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  VA's duty to assist a Veteran with a claim includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  But, here, the medical opinion obtained is inadequate.  

A medical opinion is considered adequate where it is based on consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is fully informed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than state a conclusion that the etiology of a medical condition, for example, is unknown or unknowable; the conclusion must be supported with sufficient rationale and explanation.  Stefl, 21 Vet. App. At 124.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (reaffirming that most of the probative value of an opinion comes from the discussion of its underlying rationale, not just from mere review of the claims file).  Moreover, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In this case, the medical opinion provided in March 2009 is inadequate because it did not fully address the matters at hand.  The examination report does not address the Veteran's lay assertions of hearing loss and tinnitus, which he states began during his service, and does not make any reference to any relevant findings in service, including especially to the July 1989 audiogram reflecting a hearing loss profile of H1 and confirmation the Veteran routinely was exposed to hazardous noise.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion). 

In addition, the Veteran essentially asserts that his left ear hearing loss has worsened, even since the March 2009 VA examination, such that he now has significant hearing loss in both ears as well as tinnitus.  His VA outpatient records have consistently listed tinnitus on his problem lists since 2009.  Thus, he should be provided another VA compensation examination.


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA audiological examination to:  a) first determine whether the Veteran now has sufficient hearing loss in his left ear, like he already does in his right ear, to be considered a ratable disability by VA compensation standards, that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385; and b) for additional medical comment on the likelihood (very likely, as likely as not, or unlikely) that his current hearing loss and tinnitus are related or attributable to his military service or date back to his service.

To facilitate making these important determinations, the claims file must be made available to the examiner and reviewed for the pertinent medical and other history; this includes a complete copy of this remand.

All necessary diagnostic testing and evaluation should be performed.  As required by 38 C.F.R. § 3.385, the examiner must measure the Veteran's auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as determine his percentage of speech recognition based on the Maryland CNC test.

The examiner must also specifically address the July 1989 audiogram from service confirming the Veteran had a hearing loss profile of H1 and that he routinely was exposed to hazardous noise.


The examiner must also consider that the Veteran is competent to say he has experienced difficulty hearing and ringing in his hears since that noise exposure in service, as this does not require any medical expertise just, instead, his personal lay observation and experience.  The Board ultimately will have to decide whether his lay testimony concerning this also is credible to, in turn, have probative value.  See, e.g., Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

It is also essential the examiner discuss the underlying rationale for all opinions expressed or conclusions reached, if necessary citing to specific evidence in the file.

2.  Ensure this examination and opinion are responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



